PS 8
(3/15)
                                                                                                        FILED IN THE

                              UNITED STATES DISTRICT COURT                                          U.S. DISTRICT COURT
                                                                                              EASTERN DISTRICT OF WASHINGTON



                                                             for                               Jan 28, 2019
                                            Eastern District of Washington                         SEAN F. MCAVOY, CLERK




 U.S.A. vs.                   Howard, Darrin Jay                         Docket No.         0980 1:18CR02052-LRS-1


                                 Petition for Action on Conditions of Pretrial Release

        COMES NOW Jose Zepeda, PRETRIAL SERVICES OFFICER, presenting an official report upon the conduct of
defendant, Darrin Jay Howard, who was placed under pretrial release supervision by the Honorable U.S. Magistrate Judge
Mary K. Dimke sitting in the court at Yakima, Washington, on the 7th day of November, 2018, under the following
conditions:

Special Condition #6: Defendant shall submit to random urinalysis and/or Breathalyzer testing as directed by the United
States Probation/Pretrial Services Office, to include portable Breathalyzer testing up to six times per day. Defendant is
responsible for the cost of portable Breathalyzer testing.


         RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:


Violation #1: Darrin Jay Howard is alleged to have failed to submit to scheduled Breathalyzer tests January 26 and 27, 2019.

On November 8, 2018, the conditions of pretrial release supervision were reviewed and signed by Mr. Howard. He
acknowledged and understanding of his conditions, which included special condition number 6.

On November 9, 2018, confirmation was received from Smart Start indicating the defendant enrolled in their Breathalyzer
testing program.

On January 28, 2019, this officer received the daily testing summary report from Smart Start regarding Breathalyzer results
for January 26 and 27, 2019. The summary report indicated the defendant failed to submit to Breathalyzer testing during
the 6 a.m. to 7 a.m. testing period. As a result of this non-compliance, the defendant has been confronted regarding this
requirement. The defendant had no excuse other than he had slept through the sound of the Smart Start Breathalyzer device.

                    PRAYING THAT THE COURT WILL ORDER A SUMMONS AT THIS TIME

                                                                          I declare under the penalty of perjury
                                                                          that the foregoing is true and correct.
                                                                          Executed on:       January 28, 2019
                                                                   by     s/Jose Zepeda
                                                                          Jose Zepeda
                                                                          U.S. Pretrial Services Officer
  PS 8
  Re: Howard, Darrin Jay
  January 28, 2019
  Page 2

THE COURT ORDERS

[ ]      No Action
[ ]      The Issuance of a Warrant
[X ]     The Issuance of a Summons
[ ]      The incorporation of the violation(s) contained in this
         petition with the other violations pending before the
         Court.
[ ]      Defendant to appear before the Judge assigned to the case.
[X ]     Defendant to appear before the Magistrate Judge.
[ ]      Other


                                                                      Signature of Judicial Officer
                                                                      1/28/2019


                                                                      Date
